Title: To Thomas Jefferson from William McFarland, 6 November 1804
From: McFarland, William
To: Jefferson, Thomas


               
                  
                     Sir,
                  
                  Cincinnati Nov 6th. 1804
               
               Having learned, that Dr. Wm. Goforth, has been named to you, as a person well qualified, for the discharge, of the duties of some respectable office, in the Louisiana country,—And having understood—unfavourable impressions, has been attempted to be made upon your mind relative to him (viz) that he indulged himself in frequent acts of intemperance—it is these circumstances alone divested of every species of interest, that influences me to communicate to you; for I sensibly feel for this honest man—And I beleive that no man can say, that his lips ever disguised the feelings of his heart; which honesty has subjected him to federal persecution; the consequences of which has reduced him to much difficulty—so much that he has at last resolved, to leave Cincinnati, and settle on the Missisippi; in one of the most populous Towns; and if any thing offered in that part of the country; I know it would be gratefully acknowledged, and I am equally assured, that the duties attached to any trust—reposed in him, would be faithfully discharged—And as to improper indulgencies, I am extremely sorry that any man should err so far as to make such a representation—for I have had the honor of an acquantance, with the Doctr, for years past, and I have never heard of, or known any act, that would warrant such a conclusion—But Sir I doubt not but that the imposition is attempted by some of the Aristacratic party, although perhaps in an indirect manner, and the person accomplishing their views, may do it innocently—for I am told by men whose integrity cannot be doubted, that some of our greatest Cincinnati feds,—when with you or in the Eastern States; pretend to be the greatest friends of the Government, And I think from corroborateing circumstances there is conclusive evidence, of their having effected their design,—but it may be as I am unknown to you, that it may be considered presumption, in me the attempt of writing in the present case; but if so, I hope it will be pardoned; when you reflect that the only object, is to lead to a farther inquiry, (if it may be thought proper—) which cannot fail of repairing the injury—
               Be pleased Sir to accept the highest assurances, of my sincere wishes for your prosperity—And of that Government over which preside—whilst with due deference, I am your Obt. Svt.
               
                  
                     William McFarland
                  
               
            